Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the intersecting portion of the first width direction groove portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim. There is no antecedent basis in either claim 1 or claim 5 for what the first width direction groove portion is intersecting with. Based on the disclosure in Para. [0066] of the specification, it seems that this limitation is referring to the intersecting point with the circumferential sipe, but the circumferential sipe doesn’t have antecedent basis in either claim 1 or claim 5. For examination purposes, this claim will be interpreted as the recitation in line 7 reciting ‘an intersecting portion of the first width direction groove portion and a circumferential sipe’. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0194171 A1) in view of Bonnet at al. (US 2018/0312006 A1).
Regarding claim 1, Suzuki teaches a tire (Para. [0038]) comprising, in a tread surface (Fig. 2), at least a circumferential groove extending continuously in a tire circumferential direction (Fig. 2, Ref. Num. 3), a shoulder land portion defined by the circumferential groove on an outermost side in a tire width direction (Fig. 2, Ref. Num. 4D), and a tread ground contact edge (Fig. 2, Ref. Num. T). Suzuki also teaches that the shoulder land portion includes a width direction groove (Fig. 2, Ref. Num. 5D’, 8, 11) 
In an analogous art, Bonnet teaches having the groove width of a shoulder width direction groove (Fig. 1, Ref. Num. 24) being wider on the groove bottom portion (Fig. 4a, Ref. Num. W1) than at the opening in the tread surface (Fig. 4a, Ref. Num. W2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki with Bonnet in order to have the bottom portion of the width direction groove be wider than the opening in the tread surface. This modification will block the relative movement of the lateral tread faces and prevent specific wear forms detrimental to the performance of the tire (Bonnet; Para. [0083]). The wider groove bottom modification taught by Bonnet is taught to be applied to the entire width direction groove which would include it being included on the first width direction portion.
 Regarding claim 3, Suzuki teaches that the width direction groove comprises a third width direction portion (Fig. 2, Ref. Num. 11) that is adjacent to and continuous with a tread ground contact 
Regarding claim 4, Suzuki teaches that the width of the first width direction groove portion is greater than 1.5 mm and less than the width of the circumferential groove (Para. [0071]) and the width of the third width direction groove portion is between 1.0 mm and 4.0 mm (Para. [0071]). Even though Suzuki doesn’t teach a third width direction groove portion that has a larger width than the first width direction groove portion, it would have been obvious to one of ordinary skill in the art to configure the width of the third width direction groove portion as larger than the width of the first width direction groove potion as their ranges overlap so that the width of the third width direction groove portion could be larger than the width of the first width direction groove potion. This will fulfill the relational expression (4), the groove width of the third width direction groove portion > the groove width of the first width direction groove portion, as required by the instant claims.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2018/0194171 A1) in view of Bonnet at al. (US 2018/0312006 A1) as applied to claim 1 above, and further in view of Oda (US 2013/0167996 A1).

In an analogous art, Oda teaches the shoulder land portion (Fig. 1, Ref. Num. 6) comprising a circumferential sipe (Fig. 1, Ref. Num. 17) that extends in the tire circumferential direction and has a width between 0.5 mm and 2.0 mm (Para. [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Suzuki and Bonnet with Oda in order to add a circumferential sipe in the shoulder land portion with a width of 0.5 mm to 2.0 mm. This modification will improve the braking performance on wet road and the rigidity of the shoulder portion (Oda; Para. [0054]). Even though Suzuki and Oda don’t teach a first width direction groove portion that has a larger width than the circumferential sipe, it would have been obvious to one of ordinary skill in the art to configure the width of the first width direction groove portion as larger than the width of the circumferential sipe as their ranges overlap so that the width of the first width direction groove portion (1.5 mm to less than the circumferential groove; Suzuki, Para. [0071]) could be larger than the width of the circumferential sipe (0.5 mm to 2.0 mm; Oda, Para. [0054]). Even though Suzuki and Oda don’t teach a circumferential sipe that has a larger width than the second width direction groove portion, it would have been obvious to one of ordinary skill in the art to configure the width of the circumferential sipe as larger than the width of the second width direction groove portion as their ranges overlap so that the width of the circumferential sipe (0.5 mm to 2.0 mm; Oda, Para. [0054]) could be larger than the width of the second width direction groove portion (0.4 mm to 1.5 mm; Suzuki, Para. [0071]). This will fulfill the relational expression (2), the groove width of the first width direction groove portion > the sipe width of the circumferential sipe > the groove width of the second width direction groove portion, as required by the instant claims.
Regarding claim 5, Suzuki teaches that the second width direction groove portion (Fig. 2, Ref. Num. 8) is provided in a second tire width direction region from an outer side in a tire width direction 

    PNG
    media_image1.png
    520
    216
    media_image1.png
    Greyscale

Oda teaches that an intersecting portion of the first width direction groove portion and a circumferential sipe (Fig. 1, Ref. Num. 15, 17) is provided on a tire width diameter inner side of a midpoint between the tire width direction inner end of the tire width direction groove (Fig. 1, Ref. Num. 18) and the ground contact edge (Fig. 1, Ref. Num. Te).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moser et al. (US 2016/0325590 A1) teaches a shoulder width directional groove where the widths follow the relationships (1), (3), and (4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749